Citation Nr: 1201540	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and from May 1975 to April 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a bilateral knee disability.

This appeal was previously before the Board and the Board remanded the claim in August 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim. 

In the August 2010 remand, the Board noted that in a June 2007 statement, the Veteran argued his falling arches affected his knees.  The Board also observed that a January 2008 rating action granted service connection for degenerative arthritis of each ankle and for status post bilateral hindfoot arthrodesis for bilateral pes planus.  However, the Veteran had not been advised of the types of information and evidence needed to substantiate a claim for secondary service connection.  The Board directed that the RO/AMC issue the Veteran corrective VCAA notice that advises the Veteran of the information and evidence needed to substantiate a claim for service connection on a secondary basis. 

In September 2010, the AMC sent the Veteran notice of the information and evidence needed to substantiate a claim for service connection.  However, the Veteran still has not been provided notice of the information and evidence needed to substantiate a claim for service connection on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103; see also 38 C.F.R. § 3.159 (2011).  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the August 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that advises the Veteran of the information and evidence needed to substantiate a claim for service connection on a secondary basis.

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


